Exhibit 21.1 Subsidiaries of Youngevity International Inc. Subsidiary Name(*) Names Under Which Subsidiary Does Business(**) State or Jurisdiction of Incorporation or Organization AL Global Corporation Youngevity® Essential Life Sciences and DrinkACT California CLR Roasters, LLC Florida Siles Plantation Family Group S.A. Nicaragua Financial Destinations, Inc. New Hampshire FDI Management, Inc. New Hampshire MoneyTrax, LLC Nevada Youngevity NZ, Ltd. New Zealand Youngevity Australia Pty. Ltd. Australia 2400 Boswell, LLC California MK Collaborative, LLC Delaware Youngevity Global, LLC Delaware Youngevity Mexico S.A. de CV Mexico Youngevity Israel, Ltd. Israel Youngevity Russia, LLC Russia Youngevity Colombia S.A.S Colombia (*) All subsidiaries are wholly-owned by the Registrant unless otherwise specified by footnote. (**) If different from the name of subsidiary.
